
	

115 S94 IS: Counteracting Russian Hostilities Act of 2017
U.S. Senate
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 94
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2017
			Mr. Cardin (for himself, Mr. McCain, Mr. Menendez, Mr. Graham, Mrs. Shaheen, Mr. Rubio, Ms. Klobuchar, Mr. Sasse, Mr. Durbin, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To impose sanctions in response to cyber intrusions by the Government of the Russian Federation and
			 other aggressive activities of the Russian Federation, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Counteracting Russian Hostilities Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Countering Russian cyber intrusions Sec. 101. Short title. Sec. 102. Findings. Sec. 103. Imposition of sanctions with respect to persons engaging in significant activities undermining cybersecurity and democratic institutions. Sec. 104. Codification of Executive Order 13694. Sec. 105. Imposition of sanctions with respect to persons engaging in transactions with the intelligence or defense sectors of the Government of the Russian Federation. Sec. 106. Exemptions, waivers, and rulemaking. Sec. 107. Public service campaign relating to cybersecurity and combating disinformation. Sec. 108. Termination. Sec. 109. Rule of construction. TITLE II—Countering Russian aggression Sec. 201. Short title. Sec. 202. Findings. Sec. 203. Sense of Congress. Sec. 204. Prohibitions against United States recognition of the Russian Federation’s annexation of Crimea and occupation of South Ossetia and Abkhazia. Sec. 205. Statements of policy with respect to Ukraine. Sec. 206. Codification of Executive orders imposing sanctions in relation to the situation in Ukraine. Sec. 207. Sanctions with respect to the development and production of petroleum and natural gas resources in the Russian Federation. Sec. 208. Sanctions with respect to the development of pipelines in the Russian Federation. Sec. 209. Sanctions with respect to the development of civil nuclear projects by the Russian Federation. Sec. 210. Sanctions with respect to purchase, subscription to, or facilitation of the issuance of sovereign debt of the Russian Federation. Sec. 211. Sanctions with respect to investment in or facilitation of privatization of state-owned assets by the Russian Federation. Sec. 212. Prohibiting certain transactions in areas controlled by the Russian Federation. Sec. 213. Sanctions described. Sec. 214. Exemptions, waivers, and rulemaking. Sec. 215. Inclusion of all funds in records of certain transactions. Sec. 216. Termination. Sec. 217. Rule of construction. TITLE III—Europe and Eurasia democracy and anti-corruption initiative Sec. 301. Short title. Sec. 302. Findings. Sec. 303. Sense of Congress. Sec. 304. Report on advertising on media outlets controlled and funded by the Government of the Russian Federation. Sec. 305. Europe and Eurasia Democracy and Anti-Corruption Fund. Sec. 306. Establishment of a Russia unit in the Financial Crimes Enforcement Network. Sec. 307. Termination.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed Services, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (3)International financial institutionThe term international financial institution has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)).
 (4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (5)PersonThe term person means an individual or entity. (6)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				ICountering Russian cyber intrusions
 101.Short titleThis title may be cited as the Russian Cyber Intrusions Sanctions Act of 2017. 102.FindingsCongress makes the following findings:
 (1)On October 7, 2016, the Department of Homeland Security and the Office of the Director of National Intelligence stated, the U.S. Intelligence Community (USIC) is confident that the Russian government directed the recent compromises of e-mails from U.S. persons and institutions, including from U.S. political organizations. The recent disclosures of alleged hacked e-mails on sites like DCLeaks.com and WikiLeaks and by the Guccifer 2.0 online persona are consistent with the methods and motivations of Russian-directed efforts.. The statement concluded that only Russia’s senior-most officials could have authorized these activities.
 (2)On April 1, 2015, President Barack Obama issued Executive Order 13694 (80 Fed. Reg. 18077; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), which authorizes the Secretary of the Treasury, in consultation with the Attorney General and the Secretary of State, to impose sanctions on persons determined to be engaged in malicious cyber-hacking.
 (3)On July 26, 2016, President Obama approved a Presidential Policy Directive on United States Cyber Incident Coordination, which states, certain cyber incidents that have significant impacts on an entity, our national security, or the broader economy require a unique approach to response efforts.
 (4)On December 29, 2016, President Obama issued an annex to Executive Order 13694, which authorized sanctions on the following entities and individuals:
 (A)The Main Intelligence Directorate (also known as Glavnoe Razvedyvatel’noe Upravlenie or the GRU) in Moscow, Russian Federation.
 (B)The Federal Security Service (also known as Federalnaya Sluzhba Bezopasnosti or the FSB) in Moscow, Russian Federation.
 (C)The Special Technology Center (also known as STLC, Ltd. Special Technology Center St. Petersburg) in St. Petersburg, Russian Federation.
 (D)Zorsecurity (also known as Esage Lab) in Moscow, Russian Federation. (E)The autonomous noncommercial organization known as the Professional Association of Designers of Data Processing Systems (also known as ANO PO KSI) in Moscow, Russian Federation.
 (F)Igor Valentinovich Korobov. (G)Sergey Aleksandrovich Gizunov.
 (H)Igor Olegovich Kostyukov. (I)Vladimir Stepanovich Alexseyev.
 (5)On January 6, 2017, an assessment of the United States intelligence community entitled, Assessing Russian Activities and Intentions in Recent U.S. Elections stated, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the United States presidential election. Russia’s goals were to undermine public faith in the United States democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency.. The intelligence community did not make an assessment of the impact that Russian activities had on the outcome of the 2016 election. The assessment warns that Moscow will apply lessons learned from its Putin-ordered campaign aimed at the U.S. Presidential election to future influence efforts worldwide, including against U.S. allies and their election processes.
				103.Imposition of sanctions with respect to persons engaging in significant activities undermining
			 cybersecurity and democratic institutions
 (a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any person that the President determines—
 (1)knowingly engages, on behalf of the Government of the Russian Federation, in significant activities undermining cybersecurity, through the use of computer networks or systems against persons or governments, that—
 (A)have a detrimental effect on public or private infrastructure of the United States or an ally of the United States; or
 (B)result in the compromise of democratic institutions of the United States or an ally of the United States;
 (2)materially assists, sponsors, or provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1); or
 (3)is owned or controlled by, or acts or purports to act for or on behalf of, directly or indirectly, a person described in paragraph (1).
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
					(c)Requests by chairperson and ranking member of appropriate congressional committees
 (1)In generalNot later than 120 days after receiving a written request from the chairperson and ranking member of one of the appropriate congressional committees with respect to whether a person meets the criteria for the imposition of sanctions under subsection (a), the President shall submit a response to the chairperson and ranking member of the committee that made the request with respect to whether or not the person meets such criteria.
 (2)Notification of termination of sanctionsIf the President terminates sanctions imposed under subsection (a) with respect to a person that was the subject of a request under paragraph (1), the President shall notify the chairperson and ranking member of the appropriate congressional committee that made the request and provide to the chairperson and ranking member any information that contributed to the decision to terminate such sanctions.
 (3)FormThe President may submit a response required by paragraph (1) or a notification required by paragraph (3) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.
					(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out subsection (b)(1).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out subsection (b)(1) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 104.Codification of Executive Order 13694Executive Order 13694 (80 Fed. Reg. 18077; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), as in effect on the day before the date of the enactment of this Act, and any sanctions imposed pursuant to that Executive order, shall remain in effect until the date specified in section 108.
			105.Imposition of sanctions with respect to persons engaging in transactions with the intelligence or
			 defense sectors of the Government of the Russian Federation
 (a)List requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to Congress a list of each person that knowingly, on or after such date of enactment, engages in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation, including the Main Intelligence Agency of the General Staff of the Armed Forces of the Russian Federation or the Federal Security Service of the Russian Federation.
 (b)Imposition of sanctionsThe President shall impose 5 or more of the sanctions described in subsection (c) with respect to a person on the list required by subsection (a).
 (c)Sanctions describedThe sanctions to be imposed with respect to a person subject to subsection (b) are the following:
 (1)Export-Import Bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the person subject to subsection (b).
 (2)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the person subject to subsection (b) under—
 (A)the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or
 (D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.
 (3)Loans from United States financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the person subject to subsection (b) totaling more than $10,000,000 in any 12-month period unless the person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.
 (4)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the person subject to subsection (b).
 (5)Prohibitions on financial institutionsThe following prohibitions may be imposed against the person subject to subsection (b) if that person is a financial institution:
 (A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.
 (B)Prohibition on service as a repository of government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.
						The imposition of either sanction under subparagraph (A) or (B) shall be treated as 1 sanction for
			 purposes of subsection (b), and the imposition of both such sanctions
 shall be treated as 2 sanctions for purposes of subsection (b).(6)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the person subject to subsection (b).
 (7)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the person subject to subsection (b) has any interest.
 (8)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the person subject to subsection (b).
 (9)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—
 (A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the person subject to subsection (b) has any interest;
 (B)dealing in or exercising any right, power, or privilege with respect to such property; or (C)conducting any transaction involving such property.
 (10)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the person subject to subsection (b).
 (11)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the person subject to subsection (b).
 (12)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the person subject to subsection (b), or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.
					106.Exemptions, waivers, and rulemaking
 (a)ExemptionsThe following activities shall be exempt from sanctions under sections 103 and 105: (1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.
 (2)The admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
 (b)Exception relating to importation of goodsThe requirement to impose sanctions under sections 103 and 105 shall not include the authority to impose sanctions on the importation of goods.
 (c)WaiverThe President may waive the application of sanctions under section 103 or 105 if before the waiver to takes effect, the President submits to the appropriate congressional committees—
 (1)a written determination that the waiver—
 (A)is vital to the national security interests of the United States; or (B)will further the enforcement of this title; and
 (2)a certification that the Government of the Russian Federation has made significant efforts to reduce the number and intensity of the cyber intrusions conducted by that Government.
 (d)RulemakingThe President may prescribe such rules and regulations as may be necessary to carry out the provisions of this title.
 (e)Rule of constructionNothing in this title shall be construed— (1)to supersede the limitations on the use of rocket engines for national security purposes under section 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note), as amended by section 1607 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1100) and section 1602 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328); or
 (2)to prohibit a contractor or subcontractor of the Department of Defense from acquiring components referred to in such section 1608.
					107.Public service campaign relating to cybersecurity and combating disinformation
 (a)In generalThe Secretary of Homeland Security shall conduct a series of public service campaigns to educate the people of the United States on threats to their cybersecurity and to urge better online practices to ensure the protection of private information. In conducting such campaigns, the Secretary shall offer training in basic skills on fact checking news articles and media sources.
 (b)Authorization of appropriationsThere are authorized to be appropriated for the Secretary of Homeland Security $25,000,000 for fiscal years 2018 through 2019 to carry out the activities set forth in subsection (a).
 108.TerminationSanctions imposed under this title shall terminate on the date on which the President submits to the appropriate congressional committees a certification that the Government of the Russian Federation has ceased cyberattacks against United States official and unofficial entities.
 109.Rule of constructionNothing in this title may be construed to limit the authority of the President to designate or sanction persons pursuant to an applicable Executive order or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
			IICountering Russian aggression
 201.Short titleThe title may be cited as the Countering Russian Aggression Act of 2017. 202.FindingsCongress makes the following findings:
 (1)The Government of the Russian Federation continues to violate its commitments under the Conference on Security and Co-operation in Europe Final Act, concluded at Helsinki August 1, 1975 (commonly referred to as the Helsinki Final Act), which laid the groundwork for the establishment of the Organization for Security and Co-operation in Europe, of which the Russian Federation is a member, by its illegal annexation of Crimea in 2014, its illegal occupation of South Ossetia and Abkhazia in Georgia in 2008, and its ongoing destabilizing activities in eastern Ukraine.
 (2)The Government of the Russian Federation has ignored the terms of the August 2008 cease-fire agreement relating to Georgia, which requires the withdrawal of Russian troops, free access by humanitarian groups to the regions of South Ossetia and Abkhazia, and monitoring of the conflict areas by the European Union Monitoring Mission.
 (3)The Government of the Russian Federation is failing to comply with the terms of the Minsk Agreement to address the ongoing conflict in eastern Ukraine, signed in Minsk, Belarus, on February 11, 2015, by the leaders of Ukraine, Russia, France, and Germany, as well as the Minsk Protocol, which was agreed to on September 5, 2014 (in this Act collectively referred to as the Minsk Agreements).
 (4)On October 7, 2016, United States Secretary of State John Kerry, addressing the conflict in Syria, said Russia and the regime owe the world more than an explanation about why they keep hitting hospitals, and medical facilities, and children and women. … These are acts that beg for an appropriate investigation of war crimes, and those who commit these would and should be held accountable for these actions. … This is a targeted strategy to terrorize civilians..
 203.Sense of CongressIt is the sense of Congress that— (1)the President should call on all parties to fully implement the Minsk Agreement to address the ongoing conflict in Eastern Ukraine signed in Minsk, Belarus, on February 11, 2015, by the leaders of Ukraine, Russia, France, and Germany as well as the Minsk Protocol agreed to on September 5, 2014; and
 (2)the international community should conduct a full investigation into allegations that the Russian Federation committed war crimes through its military actions in Syria.
				204.Prohibitions against United States recognition of the Russian Federation’s annexation of Crimea and
			 occupation of South Ossetia and Abkhazia
 (a)United States policy against recognition of territorial changes effected by force aloneBetween the years of 1940 and 1991, the United States did not recognize the forcible incorporation and annexation of the three Baltic States of Lithuania, Latvia, and Estonia into the Soviet Union under a policy known as the Stimson Doctrine.
				(b)Non-Recognition of sovereignty of Russian Federation over Crimea and independence of South Ossetia
 and AbkhaziaNo Federal agency shall take any action or extend any assistance that recognizes or implies any recognition of—
 (1)the de jure or de facto sovereignty of the Russian Federation over Crimea or its airspace or territorial waters; or
 (2)the de jure or de facto independence of South Ossetia or Abkhazia, or the airspace or territorial waters of South Ossetia or Abkhazia, from Georgia.
					(c)Department of Justice affirmation of non-Recognition of sovereignty of Russian Federation over
 Crimea and independence of South Ossetia and AbkhaziaIn any matter before any United States court, upon request of the court or any party to the matter, the Attorney General shall affirm the United States policies of not recognizing—
 (1)the de jure or de facto sovereignty of the Russian Federation over Crimea or its airspace or territorial waters; and
 (2)the de jure or de facto independence of South Ossetia or Abkhazia, or the airspace or territorial waters of South Ossetia or Abkhazia, from Georgia.
					(d)Documents portraying Crimea as part of Russian Federation or South Ossetia
 or Abkhazia as independent from GeorgiaThe Government Publishing Office shall not print any map, document, record, or other paper of the United States portraying or otherwise indicating—
 (1)Crimea as part of the territory of the Russian Federation; or (2)South Ossetia or Abkhazia as anything other than a part of Georgia.
 (e)United States Armed ForcesThe Secretary of Defense may not take any action, including any movement of aircraft or vessels, that implies recognition of—
 (1)the sovereignty of the Russian Federation over Crimea or its airspace or territorial waters; or
 (2)the independence of Abkhazia or South Ossetia, or the airspace or territorial waters of South Ossetia or Abkhazia, from Georgia.
 (f)United States flagged vesselsNo vessel that is issued a certificate of documentation under chapter 121 of title 46, United States Code, may take any action that implies recognition of—
 (1)the sovereignty of the Russian Federation over Crimea or its territorial waters; or
 (2)the independence of South Ossetia or Abkhazia, or the territorial waters of South Ossetia or Abkhazia, from Georgia.
 (g)United States aircraftNo aircraft operated by an air carrier that holds an air carrier certificate issued under chapter 411 of title 49, United States Code, may take any action that implies recognition of—
 (1)the sovereignty of the Russian Federation over Crimea or its airspace; or
 (2)the independence of South Ossetia or Abkhazia, or the airspace of South Ossetia or Abkhazia, from Georgia.
					205.Statements of policy with respect to Ukraine
 (a)In generalIt is the policy of the United States to further assist the Government of Ukraine in restoring its sovereignty and territorial integrity to contain, reverse, and deter the aggression of the Russian Federation in Ukraine. That policy shall be carried into effect, among other things, through a comprehensive effort, in coordination with allies and partners of the United States where appropriate, that includes sanctions, diplomacy, and assistance, including lethal defensive weapons systems, for the people of Ukraine intended to enhance their ability to consolidate a democracy based on the rule of law and with a free market economy and to exercise their right under international law to self-defense.
 (b)Additional statement of policyIt is further the policy of the United States— (1)to use its voice, vote, and influence in international fora to encourage other countries, including United States allies, to provide assistance that is similar to assistance described in subsection (a) to Ukraine;
 (2)to ensure that any relevant sanctions relief for the Russian Federation is contingent on the recognition by the Government of the Russian Federation of the sovereignty of Ukraine over Crimea as well as timely, complete, and verifiable implementation of the Minsk Agreements, especially the restoration of Ukraine’s control of the entirety of its eastern border with the Russian Federation in the conflict zone;
 (3)to support Georgia’s sovereignty, independence, and territorial integrity and the inviolability of its borders and to recognize the areas of Abkhazia and South Ossetia as regions of Georgia occupied by the Russian Federation; and
 (4)to further call on the Government of the Russian Federation to take steps to fulfill all the terms and conditions of the 2008 cease-fire agreements with the Government of Georgia, including returning military forces to pre-war positions and ensuring access to international humanitarian aid to all those affected by the conflict.
					206.Codification of Executive orders imposing sanctions in relation to the situation in Ukraine
 (a)In generalThe Executive orders specified in subsection (b), and sanctions imposed pursuant to such Executive orders, shall remain in effect until the date specified in section 216.
 (b)Executive orders specifiedThe Executive orders specified in this subsection are the following: (1)Executive Order 13660 (79 Fed. Reg. 13493; relating to blocking property of certain persons contributing to the situation in Ukraine).
 (2)Executive Order 13661 (79 Fed. Reg. 15535; relating to blocking property of additional persons contributing to the situation in Ukraine).
 (3)Executive Order 13662 (79 Fed. Reg. 16169; relating to blocking property of additional persons contributing to the situation in Ukraine).
 (4)Executive Order 13685 (79 Fed. Reg. 77357; relating to blocking property of certain persons and prohibiting certain transactions with respect to the Crimea region of Ukraine).
					207.Sanctions with respect to the development and production of petroleum and natural gas resources in
			 the Russian
			 Federation
				(a)Development of petroleum and natural gas resources of the Russian Federation
 (1)In generalThe President shall impose 5 or more of the sanctions described in section 213 with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act—
 (A)makes an investment described in paragraph (2) of $20,000,000 or more; or (B)makes a combination of investments described in paragraph (2) in a 12-month period if each such investment is of not less than $5,000,000 and such investments equal or exceed $20,000,000 in the aggregate.
 (2)Investment describedAn investment described in this paragraph is an investment that directly and significantly contributes to the enhancement of the ability of the Russian Federation to develop petroleum or natural gas resources.
					(b)Production of petroleum products and natural gas
 (1)In generalThe President shall impose 5 or more of the sanctions described in section 213 with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, sells, leases, or provides to the Russian Federation goods, services, technology, information, or support described in paragraph (2)—
 (A)any of which has a fair market value of $1,000,000 or more; or (B)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
 (2)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this paragraph are goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of the production of petroleum products or natural gas in the Russian Federation, including any direct and significant assistance with respect to the construction, modernization, or repair of petroleum refineries and natural gas infrastructure.
					208.Sanctions with respect to the development of pipelines in the Russian Federation
 (a)In generalThe President shall impose 5 or more of the sanctions described in section 213 with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, makes an investment described in subsection (b), or sells, leases, or provides to the Russian Federation, for the construction of Russian energy export pipelines, goods, services, technology, information, or support described in subsection (c)—
 (1)any of which has a fair market value of $1,000,000 or more; or (2)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
 (b)Investment describedAn investment described in this subsection is an investment that directly and significantly contributes to the enhancement of the ability of the Russian Federation to construct energy export pipelines.
 (c)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this subsection are goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of the construction, modernization, or repair of energy pipelines by the Russian Federation.
				209.Sanctions with respect to the development of civil nuclear projects by the Russian Federation
 (a)In generalThe President shall impose 5 or more of the sanctions described in section 213 with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, makes an investment described in subsection (b), or sells, leases, or provides to the Russian Federation, for the construction of civil nuclear projects by the Russian Federation, goods, services, technology, information, or support described in subsection (c)—
 (1)any of which has a fair market value of $1,000,000 or more; or (2)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
 (b)Investment describedAn investment described in this subsection is an investment that directly and significantly contributes to the enhancement of the ability of the Russian Federation to construct civil nuclear power plants.
 (c)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this subsection are goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of the construction, modernization, or repair of civil nuclear plants by the Russian Federation.
				210.Sanctions with respect to purchase, subscription to, or facilitation of the issuance of
 sovereign debt of the Russian FederationThe President shall impose 5 or more of the sanctions described in section 213 with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, purchases, subscribes to, or facilitates the issuance of—
 (1)sovereign debt of the Government of the Russian Federation issued on or after such date of enactment, including governmental bonds; or
 (2)debt of any entity owned or controlled by the Government of the Russian Federation issued on or after such date of enactment, including bonds.
				211.Sanctions with respect to investment in or facilitation of privatization of state-owned assets by
			 the Russian
 FederationThe President shall impose 5 or more of the sanctions described in section 213 if the President determines that a person, with actual knowledge, on or after the date of the enactment of this Act, makes an investment of $10,000,000 or more (or any combination of investments of not less than $1,000,000 each, which in the aggregate equals or exceeds $10,000,000 in any 12-month period), or facilitates such an investment, if the investment directly and significantly contributes to the ability of the Russian Federation to privatize state-owned assets.
			212.Prohibiting certain transactions in areas controlled by the Russian Federation
 (a)In generalThe President shall impose with respect to a foreign person the sanctions described in subsection (b) if the President determines that the foreign person, based on credible information—
 (1)is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation;
 (2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to, a foreign person that is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation; or
 (3)is owned or controlled by a foreign person, or has acted or purported to act for or on behalf of, directly or indirectly, a foreign person, that is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation.
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
 (c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person if the President—
 (1)determines that such a waiver is vital to the national interests of the United States; and
 (2)before issuing the waiver, submits to the appropriate congressional committees a certification that the Government of the Russian Federation has made efforts to reduce serious human rights abuses in any territory forcibly occupied or otherwise controlled by the Government of the Russian Federation.
					(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out subsection (b)(1).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out subsection (b)(1) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
					213.Sanctions described
 (a)In generalThe sanctions to be imposed with respect to a sanctioned person under this title (other than section 212) are the following:
 (1)Export-Import Bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the sanctioned person.
 (2)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the sanctioned person under—
 (A)the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.); (C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or
 (D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.
 (3)Loans from United States financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the sanctioned person totaling more than $10,000,000 in any 12-month period unless the person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.
 (4)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the sanctioned person.
 (5)Prohibitions on financial institutionsThe following prohibitions may be imposed against the sanctioned person if that person is a financial institution:
 (A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.
 (B)Prohibition on service as a repository of government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.
						The imposition of either sanction under subparagraph (A) or (B) shall be treated as 1 sanction for
			 purposes of this title, and the imposition of both such sanctions
 shall be treated as 2 sanctions for purposes of this title.(6)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the sanctioned person.
 (7)Foreign exchangeThe President, pursuant to such regulations as the President may prescribe, may prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the sanctioned person has any interest.
 (8)Banking transactionsThe President, pursuant to such regulations as the President may prescribe, may prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the sanctioned person.
 (9)Property transactionsThe President, pursuant to such regulations as the President may prescribe, may prohibit any person from—
 (A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the sanctioned person has any interest;
 (B)dealing in or exercising any right, power, or privilege with respect to such property; or (C)conducting any transaction involving such property.
 (10)Ban on investment in equity or debt of sanctioned personThe President, pursuant to such regulations or guidelines as the President may prescribe, may prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the sanctioned person.
 (11)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the sanctioned person.
 (12)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the sanctioned person, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection.
 (b)Sanctioned person definedIn this section, the term sanctioned person means a person subject to sanctions under this title (other than section 212). 214.Exemptions, waivers, and rulemaking (a)ExemptionsThe following activities shall be exempt from sanctions under this title:
 (1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.
 (2)The admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
 (b)Exception relating to importation of goodsThe requirement to impose sanctions under this title shall not include the authority to impose sanctions on the importation of goods.
 (c)WaiverThe President may waive the application of sanctions under section 207, 208, 209, 210, or 211 if the President submits to the appropriate congressional committees—
 (1)a written determination that the waiver—
 (A)is vital to the national security interests of the United States; or (B)will further the enforcement of this title; and
 (2)before issuing the waiver, a certification that the Government of the Russian Federation is taking steps to implement the Minsk Agreements and to substantially decrease its military activities in Syria.
					215.Inclusion of all funds in records of certain transactions
 (a)In generalSection 5326 of title 31, United States Code, is amended— (1)in the section heading, by striking coin and currency;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking subtitle and and inserting subtitle or to; and
 (B)in paragraph (1)(A), by striking United States coins or currency (or such other monetary instruments as the Secretary may describe in such order) and inserting funds (as the Secretary may describe in such order),; and
 (3)in subsection (b)— (A)in paragraph (1)(A), by striking coins or currency (or monetary instruments) and inserting funds; and
 (B)in paragraph (2), by striking coins or currency (or such other monetary instruments as the Secretary may describe in the regulation or order) and inserting funds (as the Secretary may describe in the regulation or order).
 (b)Clerical amendmentThe table of sections for chapter 53 of title 31, United States Code, is amended by striking the item relating to section 5326 and inserting the following:
					5326. Records of certain domestic transactions..
 216.TerminationSanctions imposed under this title shall terminate on the date on which the President submits to the appropriate congressional committees a certification that the Government of the Russian Federation has—
 (1)ceased ordering, controlling, or otherwise directing, supporting, or financing, significant acts intended to undermine the peace, security, stability, sovereignty, or territorial integrity of Ukraine, including through an agreement between the appropriate parties; and
 (2)halted military operations in Syria. 217.Rule of constructionNothing in this title may be construed to limit the authority of the President to designate or sanction persons pursuant to an applicable Executive order or otherwise pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
			IIIEurope and Eurasia democracy and anti-corruption initiative
 301.Short titleThe title may be cited as the Europe and Eurasia Democracy and Anti-Corruption Initiative Act of 2017. 302.FindingsCongress makes the following findings:
 (1)The Government of the Russian Federation has sought to exert influence throughout Europe and Eurasia, including in the former states of the Soviet Union, by overtly and covertly providing resources to political parties, think tanks, and civil society groups that sow distrust in democratic institutions and actors, promote xenophobic and illiberal views, and otherwise undermine European unity. The Government of the Russian Federation has also engaged in well-documented corruption practices as a means toward undermining and buying influence in those European countries.
 (2)The Government of the Russian Federation has largely eliminated a once vibrant Russian-language independent media sector, and severely curtails free and independent media within the borders of the Russian Federation. State-funded and controlled Russian-language media disseminated within and outside of the Russian Federation routinely traffic in anti-Western falsehoods and disinformation, while few independent, fact-based media sources provide objective reporting for Russian-speaking audiences inside or outside of the Russian Federation.
 (3)Multinational corporations headquartered in the United States and European countries, and their subsidiaries and local franchisees, advertise on media outlets controlled and funded by the Government of the Russian Federation and are known to routinely traffic in anti-Western falsehoods and disinformation.
 (4)Acting Undersecretary of the Treasury for Terrorism and Financial Crimes Adam Szubin stated on January 25, 2016, regarding Vladimir Putin, We’ve seen him enriching his friends, his close allies, and marginalizing those who he doesn’t view as friends using state assets. Whether that’s Russia’s energy wealth, whether it’s other state contracts, he directs those to whom he believes will serve him and excludes those who don’t..
 (5)Many of President Putin’s inner circle and their families hold investments in the West, including in the United States, use the United States financial system, and enjoy freedom of movement in the United States and around the world.
 303.Sense of CongressIt is the sense of Congress that— (1)the countries of Europe and Eurasia should redouble efforts to build resilience within their political systems and civil society to counter efforts of the Government of the Russian Federation to exert malign influence and undermine democratic institutions;
 (2)misinformation generated by the Russian Federation, which is distributed in a variety of languages and through overt and covert channels, including traditional as well as social media, is polluting the information space, drowning out competing information, fanning pre-existing social, economic, and political tensions, promoting conspiracies, and confusing and distracting its audiences;
 (3)the United States should identify areas of cooperation with countries throughout the region that are vulnerable to Russian aggression, disinformation, and hybrid warfare;
 (4)the United States should encourage the establishment of a commission for media freedom within the Council of Europe, modeled on the Venice Commission regarding rule of law issues, that would be chartered to provide governments with expert recommendations on maintaining legal and regulatory regimes supportive of free and independent media and an informed citizenry able to distinguish between fact-based reporting, opinion, and disinformation;
 (5)the United States should encourage members of the North Atlantic Treaty Organization (in this section referred to as NATO) at the 2017 NATO Summit to prioritize the development of a program within the NATO alliance to improve intelligence cooperation among member states to combat corruption efforts in Europe by the Russian Federation, including the use by the Government of the Russian Federation of corruption to pressure the countries of Central and Eastern Europe to abandon democratic institutions;
 (6)the United States should— (A)encourage full compliance with the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions (commonly referred to as the Anti-Bribery Convention) of the Organization for Economic Co-operation and Development (in this section referred to as the OECD);
 (B)promote accession beyond the current 40 state parties to the Convention; and (C)require robust implementation from those countries, like the Russian Federation, that seek to join the OECD;
 (7)it is vital to protect the integrity of the United States financial system from being used to shield illicit financial activity by officials of the Russian Federation and individuals in President Vladimir Putin’s inner circle who have been enriched through corruption;
 (8)the United States should investigate and prosecute cases of corruption by Russian actors that use the United States financial system to shield illicit gains and support the efforts of allies of the United States to do the same;
 (9)the production and exportation from the Russian Federation of conventional energy provides a stable and abundant source of revenue for the Russian Federation to undermine democratic institutions in Ukraine and elsewhere in Central and Eastern Europe; and
 (10)the President of the United States should actively use the authorizations under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (22 U.S.C. 5811 note) to sanction those responsible for Mr. Magnitsky’s death and the officials of the Russian Federation found complicit in gross violations of human rights.
				304.Report on advertising on media outlets controlled and funded by the Government of the Russian
 FederationNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report describing in detail media outlets controlled and funded by the Government of the Russian Federation that includes a description of—
 (1)media outlets that— (A)are controlled and funded by the Government of the Russian Federation, and any affiliated entities, whether operating within or outside the Russian Federation, including broadcast and satellite-based television, radio, Internet, and print media entities; and
 (B)the Secretary determines routinely propagate anti-Western falsehoods and disinformation; and
 (2)multinational corporations headquartered in the United States, and subsidiaries and local franchisees of such corporations, that advertise on one or more media outlets identified on the list required by paragraph (1).
				305.Europe and Eurasia Democracy and Anti-Corruption Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Europe and Eurasia Democracy and Anti-Corruption Fund. (b)Availability of amountsAmounts in the Europe and Eurasia Democracy and Anti-Corruption Fund shall be available to the Secretary of State, as provided in appropriation Acts, to support bilateral and regional efforts in Europe and Eurasia to—
 (1)improve democratic governance, transparency, accountability, rule of law, and combat corruption, including by strengthening democratic civil society and political parties, and independent and nonpartisan think tanks;
 (2)support the efforts of independent media outlets and public broadcasters to broadcast, distribute, and share information in all regions;
 (3)support objective, Russian-language, independent media, investigative journalism, and civil society watchdog groups working to combat corruption;
 (4)promote and protect Internet freedom; (5)support, as appropriate, the operations and activities of national anti-corruption and auditing offices;
 (6)support programs that strengthen independent judiciaries and prosecutors general offices; (7)strengthen cybersecurity practices of governments and civil society organizations;
 (8)support research and analysis on the effects of information warfare on target audiences and best practices for promoting resilience;
 (9)support evidence-based civic education and advocacy programs to strengthen resilience to misinformation;
 (10)encourage cooperation with social media companies to strengthen the integrity of information on the Internet; and
 (11)support programs to counter fake news. (c)ConsultationsThe Secretary shall, in consultation with the Administrator for the United States Agency for International Development and the Director of the Global Engagement Center of the Department of State, carry out activities described in subsection (b) directly or through nongovernmental or international organizations, such as the Organization for Security and Co-operation in Europe, the National Endowment for Democracy, the Black Sea Trust, the Balkan Trust for Democracy, the Prague Civil Society Centre, the European Endowment for Democracy, and related organizations.
 (d)Authorization of appropriationsThere are authorized to be appropriated for the Europe and Eurasia Democracy and Anti-Corruption Fund $100,000,000 for fiscal years 2018 and 2019.
				306.Establishment of a Russia unit in the Financial Crimes Enforcement Network
 (a)In generalThe Secretary of the Treasury shall establish a high-level task force within the Financial Crimes Enforcement Network, in coordination with the Director of the Office of Foreign Assets Control and the Assistant Secretary for Intelligence and Analysis, that focuses on—
 (1)tracing, mapping, and prosecuting illicit financial flows linked to the Russian Federation if such flows interact with the United States financial system;
 (2)working with liaison officers in key United States embassies, especially in Europe, to work with local authorities to uncover and prosecute the networks responsible for the illicit financial flows described in paragraph (1); and
 (3)seeking to expand the number of real estate geographic targeting orders beyond the number of cities to which such orders apply as of the date of the enactment of this Act to capture more links to illicit financial flows.
 (b)Report on Treasury liaison officersNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to Congress a report on the number of liaison officers described in subsection (a)(2) that are working on tracing, mapping, and prosecuting illicit financial flows linked to the Russian Federation.
 307.TerminationThis title shall terminate on the date that is 10 years after the date of the enactment of this Act.
